Case 1:20-cv-21859-CMA Document 88 Entered on FLSD Docket 08/10/2020 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 20-21859-CIV-ALTONAGA/Goodman

  In the Matter of the Complaint for Exoneration
  from or Limitation of Liability by Jose Garcia,
  as owner of the 2019 40’ Beneteau Motor Yacht
  bearing Hull Identification No. BENER159L819.

        Petitioner.
  _________________________________________/

                                               ORDER

         THIS CAUSE came before the Court based on electronic mail (“e-mail”) titled,

  “response to case 20-21859-CIV-ALTONAGA/Goodman,” received on August 7, 2020. The

  Court disregards the contents of the August 7 e-mail and informs Third-Party Defendant, Allison

  Dillon-Torres, that every pleading, motion, memorandum, or other paper required and/or

  permitted to be filed with the Court must be filed directly with the Clerk of the Court. No letters,

  pleadings, motions, or other documents may be sent directly to the District Judge or Magistrate

  Judge’s chambers. Any papers improperly delivered directly to chambers will be returned and

  disregarded by the Court.

         DONE AND ORDERED in Miami, Florida, this 10th day of August, 2020.



                                                         ________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
         Allison Dillon-Torres
